t c summary opinion united_states tax_court michael bruce wilson petitioner v commissioner of internal revenue respondent docket no 9285-10s filed date michael bruce wilson pro_se christina l cook for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure the issue for decision is whether petitioner is entitled to a deduction for car and truck expenses claimed on a schedule c profit or loss from business we hold that petitioner is not entitled to such deduction background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of minnesota when the petition was filed during petitioner was an employee of bolger publications petitioner was also a movie producer and reported the income and expenses therefrom on a schedule c in addition petitioner started a film production company called odd lamps productions odd lamps and reported income and expenses therefrom on a schedule e supplemental income and loss petitioner maintained a handwritten log of miles driven for odd lamps which handwritten log he later typed the log contains entries listing the date beginning and ending odometer readings total miles driven and an abbreviation listing either the destination project or person’s name for which the miles were driven on his form_1040 u s individual_income_tax_return for petitioner reported wages of dollar_figure attributable to his employment with bolger publications petitioner attached to his return a schedule c for his movie producer business on the schedule c petitioner reported gross_income of dollar_figure but claimed a net profit of dollar_figure which resulted from a number of deductions specifically including dollar_figure of car and truck expenses and dollar_figure of other expenses for gas miles est in addition to the expenses listed on the schedule c for his movie producer business petitioner listed depreciation expenses of dollar_figure on the schedule e for odd lamps petitioner did not provide any receipts for oil changes or vehicle repairs in the notice_of_deficiency respondent disallowed the deduction of dollar_figure claimed by petitioner for car and truck expenses on the schedule c discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 although sec_7491 may serve to shift the burden_of_proof to the commissioner under certain we note that petitioner claimed a total income of dollar_figure on his form_1040 at line and combined business_expenses of dollar_figure on his schedules c and e at trial petitioner testified that his business_expenses in were more than dollar_figure circumstances it does not do so here for at least three independent reasons petitioner failed to raise the matter petitioner failed to comply with recordkeeping and substantiation requirements see sec_7491 and b and petitioner failed to introduce the requisite quality of evidence see sec_7491 accordingly petitioner bears the burden_of_proof deductions are strictly a matter of legislative grace and a taxpayer bears the burden of proving his or her entitlement to the deductions claimed rule a 503_us_79 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_6001 further requires taxpayers to maintain books_and_records sufficient to substantiate the amounts of the deductions claimed sec_1_6001-1 e income_tax regs if a taxpayer is unable to fully substantiate the expenses_incurred but there is evidence that deductible expenses were incurred the court may under certain circumstances allow a deduction based upon an approximation of expenses 39_f2d_540 2d cir but see 245_f2d_559 5th cir 85_tc_731 however in the case of expenses relating to the use of listed_property specifically including any passenger_automobile or other_property used as a means of transportation sec_274 imposes stringent substantiation requirements to document the nature and amount of such expenses sec_280f and ii 50_tc_823 affd per curiam 412_f2d_201 2d cir larson v commissioner tcmemo_2008_187 sec_1_274-5t temporary income_tax regs fed reg date expressly superseding the so-called cohan_rule and making it inapplicable thus in order to satisfy these strict substantiation requirements the taxpayer must maintain adequate_records or sufficient corroborating evidence to establish each element of an expenditure sec_274 sec_1_274-5t c i temporary income_tax regs fed reg date elements of an expenditure include the amount of such expense the time and place of the expense and the business_purpose of the expense sec_274 if the listed_property is used for both personal and business purposes deductions are disallowed unless a taxpayer establishes the amount of the business use of the property in question kinney v commissioner tcmemo_2008_287 sec_1_274-5t temporary income_tax regs fed reg date on his schedule c for his movie producer business petitioner claimed a deduction for car and truck expenses of dollar_figure as well as a deduction for other expenses of dollar_figure for gas miles est the only documentation petitioner provided for the car and truck expenses claimed on the schedule c was the typed mileage log for odd lamps petitioner testified that his certified_public_accountant had mistakenly filed a schedule e for odd lamps and that such business_expenses should have been claimed on the schedule c petitioner also testified that the mileage claimed under other expenses on the schedule c was an estimate and that the mileage log he presented indicates that the mileage claimed should have been about big_number miles and not the lowball number of big_number miles petitioner further testified that he had no receipts for oil changes or vehicle repairs because he has changed his car oil since he was years of age and he had a mechanic for a neighbor who assisted him with any necessary vehicle repairs the record therefore suggests that petitioner deducted the mileage log expenses for odd lamps twice on his schedule c once under car and truck expenses and once under other expenses but a fundamental tax principle is that a taxpayer cannot receive a double deduction or claim a double credit for the same item see 394_us_678 292_us_62 96_tc_697 double deductions are impermissible absent a clear declaration of intent of congress see also sec_1_161-1 income_tax regs double deductions are not permitted we thus conclude that petitioner has failed to establish that he is entitled to the deduction for car and truck expenses claimed on his schedule c see also 87_tc_74 accordingly we sustain respondent’s determination disallowing the deduction for car and truck expenses claimed by petitioner on his tax_return conclusion we have considered all of the arguments made by petitioner and to the extent that we have not specifically addressed those arguments we conclude that they are without merit to reflect the foregoing decision will be entered for respondent although not at issue in this case we note that petitioner’s schedule c seems to indicate that petitioner claimed a deduction of dollar_figure for big_number miles driven under revproc_2006_49 sec_5 2006_2_cb_936 the standard mileage rate for wa sec_48 cents per mile
